DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1-2, the limitation of “metal” and “metal is metal silicon” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the silicon is metal. 
Claims 1-3 are further rejected as can be best understood by the examiner in which silicon is interpreted as metal silicon. 

Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/27/2022.
Applicant's election with traverse of group I in the reply filed on 4/27/22 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application would not be place an additional burden on the examiner.  This is not found persuasive because the search for each of the patentable invention requires different search text queries. For example the search of degreasing step or molding step in group II is not required for the search of group I. Furthermore, the basics for the restriction requirement that the group of inventions do not relate to a single general inventive concept, in which the special technical features in claim 1 do not make over the prior art. (see rejection below)
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koga Yoshihiro et al. (JP 2017170645A) in view of Miyairi et al. (US 20160090970).  Koga Yoshihiro et al. discloses a heat exchanger comprising a first cells (31) through which a first fluid flow; a second fluid cells (32) through which a second fluid flows; and partition walls (41,42) that partition the first cells and the second cells, wherein the heat exchanger exchanges heat between the first fluid and the second fluid, the partition walls include a frame portion having silicon carbide as a main component and a filling portion that covers a surface the frame portion and is formed from a metal silicon fills a void in the frame portion (the pores of porous silicon carbide are impregnated with silicon). Regarding claims 1-3,  Koga Yoshihiro does not disclose that the partition walls have a surface roughness Ra of 1.0 microns or greater (claim 1) or is 5 microns or less. Miyairi et discloses (figure 11 and paragraph 109) a ceramic heat exchanger that has partition walls (11) of each cell with a surface roughness area of 3 microns for a purpose of increasing the heat exchange surface area between the working fluid inside the cell and the partition walls.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Miyairi’s teaching in Koga Yoshihiro’s device for a purpose of improving the heat transfer surface area between the working fluid inside the cell and the partition walls. 
Furthermore, if applicant argues persuasively that metal silicon is different from silicon but a composite of silicon and metal, Miyairi further discloses  (paragraph 96) that a ceramic heat exchanger include a frame portion made of Silicon carbide and metal filler (Si+Al) impregnated with the frame for a purpose of enhancing the heat conductivity of the ceramic heat exchanger. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Miyairi’s teaching in Koga Yoshihiro’s device for a purpose of enhancing the heat conductivity of the ceramic heat exchanger.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2010/0270011) in view of Miyairi et al. (US 20160090970).  Takahashi et al discloses (figures 1 and 2A) a heat exchanger comprising a first cells (31) through which a first fluid flow; a second fluid cells (32) through which a second fluid flows; and partition walls (4) that partition the first cells (cells 3 for of the first medium 5) and the second cells (cells 3 for second fluid 6) wherein the heat exchanger exchanges heat between the first fluid and the second fluid, the partition walls include a frame portion having silicon carbide as a main component and a filling portion that covers a surface the frame portion and is formed from a metal silicon fills a void in the frame portion (paragraph 90, the pores of porous silicon carbide are impregnated with metal silicon). Regarding claims 1-3, Takahashi does not disclose that the partition walls have a surface roughness Ra of 1.0 microns or greater (claim 1) or is 5 microns or less. Miyairi et discloses (figure 11 and paragraph 109) a ceramic heat exchanger that has partition walls (11) of each cell with a surface roughness area of 3 microns for a purpose of increasing the heat exchange surface area between the working fluid inside the cell and the partition walls.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Miyairi’s teaching in Takahashi’s device for a purpose of improving the heat transfer surface area between the working fluid inside the cell and the partition walls
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruun et al. (US 7,285,153) discloses a monolithic heat exchanger.
Hanaki et al. (US 4,746,479) discloses a block type heat exchanger.
Forster et al. (US 4,265,302) discloses a heat exchanger.
Lipp (US 5,373,634) discloses an alternating flow heat exchanger.
Noll et al. (US 4,041,591) discloses a multiple flow path body.
Oliva et al. (US 10,267,574) discloses a heat exchanger.
Takahashi et al. (US 2010/0270011A1) discloses a ceramic heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763